Cockrell, J.,
dissenting.
I am unable to concur with the order of the court just pronounced.
The Commission had evidence, out of the mouth of the respondent that at this non-agency station, the business was considerable, and was growing rapidly, increasing in the number of passengers from a daily average of four daily in 1911, to nine daily in 1913, or more than one hundred per cent, while its gross earnings from passengers and freight traffic was increasing from $6,943.76 in 1911, to $10,717.54 in 1913, say fifty per cent., and this despite the fact that upon the whole system the receipts from passengers remained stationary, and the freight business showed some decrease.
This showing by the respondent indicates a steady g£pwth of the business at this non-agency station not only in the aggregate for the year, but a decided improvement in the distribution of the business throughout the year.
The railroad Commission acts, if it sees fit, upon its own initiative in these regulations, and being a quasi-*188legislative body, it is not necessary that it disclose to the railway company the name or names of dissatisfied shippers. It has a right to make physical examination of the conditions surrounding the station, the probabilities as to future growth in that vicinity, and to take into account the reports filed with it by the railway company of the business done there.
I read the statement in the return as to the accommodations already provided being ample to be merely the conclusion of the pleader from the facts pleaded in connection with such statement.
I do not find that any facts set up in the return overcome the prima facies of the Commission’s order, and therefore I think the demurrer should be sustained.
Shackleford, J., concurs in this dissent.